DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-15 and 31-33 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Gathy (Reg No 46441) on Thursday, May 26, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 17-30: CANCELLED.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an electrochemical cell comprising a first electrode as an inner cylindrical electrode comprising composite galvanic electrodes constructed by stacking layers with connection to cell terminals through immobilized cohesive galvanic membranes, a second electrode as an outer cylindrical electrode also comprising composite galvanic electrodes, a gap between the first inner cylindrical electrode and the second outer cylindrical electrode, the galvanic membranes are selected from types of carbon nanotubes or graphene sheets, a liquid electrolyte flowing in a closed loop sequentially through both the inner and outer cylindrical electrodes, and dielectric tubes located within the gap between the inner and outer electrode; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Fischel (US 2012/0082873) teaches a cross-flow battery where electrolyte flows through the cathode, through a membrane, and through an anode (abstract) as claimed. However, Fischel is directed to planar electrodes. As such, Fischel lacks a teaching that the electrodes are cylindrical where one is inside the other, and also lacks galvanic membranes stacked in the electrodes. Even further, even if Fischel were modified to have cylindrical electrode, it still lacks the dielectric tubes between the anode and cathode. Because of the cross-flow feature, it does not appear obvious to place or add tubes between electrodes where a membrane is because such a modification may impair the desired flow of Fischel.
Fischel (US 7,964,301) teaches a stack of reaction batteries wherein the anode and cathode are cylindrical, and one electrode is inside the other one (abstract, Fig 1A). There is a gap between the anode and cathode (Fig 1A), but there are no tubes that supplies gas in the gap. The electrolyte flows from one electrode, to the gap, and through the other electrode (see Fig 1A). However, the inner electrodes are fixed to a shaft 16 that rotates about a spin axis 17 (Fig 1A, C5/L65-C6/L10) and there is a unique type of flow occurring between the electrodes in the gap (Taylor Vortex flow) (abstract, Fig 1A). Therefore, Fischel lacks a teaching of the galvanic membranes as well as the dielectric tubes. However, adding or placing the dielectric tubes in the gap between electrode does not appear obvious because doing so would affect the unique type of flow caused by the rotating shaft holding the electrode; any tubes may act as baffles disrupting the intended flow. 
Fischel (US 8,124,296) is similar to the Fischel reference US 7,964,301. Fischel teaches a central cylinder electrode that again rotates (abstract, C6/L63-C7/L8), however the electrolyte flows in from both electrodes (that is, up from the middle of the rotating shaft though the electrode, and in from the outer electrode, to meet in the middle therebetween, and is discharged through a gap 28 at the bottom) and therefore does not meet the claimed flow requirements (see Fig 1A). An electrolyte input tube 26 supplies electrolyte into the gap between electrodes (see Fig 1A), thereby resembling the claimed dielectric tube. However, said electrolyte input tube does not extend into the gap to meet the limitation of “within the gap”, and again, adding such a feature may disrupt the intended flow (Taylor Vortex flow) because the tubes would act as a baffle. 
Shiepe (US 2001/0050234) teaches a tubular electrochemical cell that is a fuel cell (abstract). However, Shiepe teaches a membrane 40 between the two electrodes ([0015], Fig 2). Therefore, even if Shiepe were applied to an electrochemical cell to teach tubular or cylindrical electrodes (e.g. Fischel US 2012/0082873), there is no reason to further add dielectric tubes between the electrodes where the membrane is.
Galande (US 2015/0104714) teaches forming electrode with a three-dimensional current collector (abstract), which is applicable to the limitation of stacking layers with ultralow resistance connection to cell terminals through immobilized cohesive galvanic membranes. The current collectors can comprise carbon nanotubes or graphene (or metals) ([0052]). However, the current collector are generally shown as a grid structure (Fig 2C), and therefore does not appear to resemble a cohesive mat or nanotubes grown on a carbon fiber. Further, Galande does not teach a cylindrical or tubular electrode, or any other details in claim 13.
In summary, the best combination of references is Fischel (US 2012/0082873) in view of Shiepe and Galande. While Fischel teaches the correct flows, Fischel lacks the galvanic membranes and the dielectric tubes. However, even if Shiepe (which teaches tubular electrochemical cells) were combined with Fischel to have a tubular cell, there is no further reason to add a dielectric tube between the electrodes because both references have a membrane between the electrodes, and such a modification complicates the structure. In addition, Galande, while teaching a 3D current collector made of carbon nanotubes or graphene, Galande does render obvious the remaining limitations regarding the cohesive mat or plurality of sheets, nor the missing limitations of Fischel and Shiepe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                          

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725